Title: To John Adams from John Jay, 19 August 1786
From: Jay, John
To: Adams, John


     
      Dr. Sir
      New York. 19th: August 1786
     
     I wrote to you on the 7th: of last Month, and also on the 18th: of this enclosing some Papers respecting an american Vessel seized at Barbadoes by a british Man of War. I have been honored with yours of 16th. 25th. and 28th. May and 6th. June last, which with the Papers accompanying them were immediately laid before Congress.—
     The Situation in which the Want of an adequate Representation had for many Months placed Congress, put it out of their Power to decide on several of my Reports, some of which were founded on your Letters. These Delays oblige me to leave those Letters unanswered, and to leave you without Instructions on Points on which I think you should be furnished with the Sentiments of Congress.—
     We daily expect to receive the Treaty with Portugal. {I have advised that new commissons be Issued to you and Mr. Jefferson.}
     You will herewith receive the late Requisition of Congress, their Ordinance for the Indian Department and several other printed Papers. A Vessel for London has just touched here, and given me an Opportunity of writing you these few Lines. I am mortified to write you such Letters, but that must be the Case, until Congress enable me to write more particularly and satisfactorily. You want Answers to many Questions, and tho’ I am not at a Loss to form a Judgement of what they should be, yet my private Sentiments and those of Congress may not coincide.—
     With great and sincere Esteem and Regard, I am, Dr Sir, / Your most obedient Servt.
     
      John Jay—
     
     